DETAILED ACTION
1.	Applicants claims and remarks filed 6/16/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2. 	Information Disclosure Statements filed 6/16/2022 is acknowledged. 

Claim Rejections- 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17, 19 and 20-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)  as being anticipated by Pizzoni et al.  (WO 2017/055909) as evidenced by  ChemIDplus. 
Pizzoni et al.  (WO 2017/055909) (hereinafter Pizzoni et al. disclose hyaluronic acid with chondroitin sulfate for treatment of gastroesophageal reflux (GERD) and related pathologies thereof (abstract). Hyaluronic acid and chondroitin sulfate are used as alkaline salts such as sodium (page 4, lines 15-20). The chondroitin has molecular weight of greater than 1KDa (1,000 Dalton) to less than 1,000 KDa (100000 Dalton) (page 5, lines 10-15) . The hyaluronic acid has a molecular weight not lower than 105 Dalton (100,000 Dalton or 100 KDa) . Claim 1 of Pizzoni et al. disclose hyaluronic acid or a pharmaceutically acceptable salt. The CAS number of hyaluronic acid is 9004-61-9 as evidenced by  ChemIDplus. The CAS number refers to hyaluronic acid. The compositions are in suitable oral unit dosages such as tablets, stick packs, granulates (page 5, lines 14-19). Carriers for disintegrable (i.e., dissolving) tablets for oral use (to be chewed) include lubricant agents, binders, sweeteners, flavoring agents and bioadhesives or disaggregating agents (page 6, lines 6-8). While the examples are liquid dosages, one of ordinary skill in the art would be able to immediately envisage solid dosage disintegrable formulations especially in light of the teaching in  Pizzoni et al. that states that  the suitable oral unit dosage forms can be solid or liquid and Pizzoni recognizes carriers for disintegrable tablets. With regards to the limitation “dissolves completely in mouth of the subject over a time period from 5 minutes to 20 minutes”, Pizzoni disclose disintegrable tablets and the structural features all required by claim 1 (e.g., solid composition of hyaluronic acid, chondroitin or salt thereof), thus properties relied upon would necessarily follow absent any evidence to the contrary. 


Claim Rejections- 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable Pizzoni et al.  (WO 2017/055909). 
Pizzoni et al. has been discussed supra in the 102. Pizzoni et al. disclose hyaluronic acid, advantageously in the form of sodium salt, has preferably an average molecular weight of not lower than 105 ( i.e., 100,000 or 100 kDa). (page 5, lines 10-11).  This amount overlaps with the claimed 200-kDa to 800 kDa as any amount higher than 100 kDa are suitable for use according to Pizzoni. Pizzoni et al. disclose hyaluronic acid having molecular weight between 100 and 3,000 kDa (page 8, lines 5-7). Absent any evidence of criticality, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

5.	Claims 16-21  are  rejected under 35 U.S.C. 103 as being unpatentable Pizzoni et al.  (WO 2017/055909)  as evidenced by  ChemIDplus and in view of Popescu C. “Why Oral Disintegrating Tablet and Phillips et al. (US 20110097401). 
Pizzoni et al.  disclose hyaluronic acid with chondroitin sulfate for treatment of gastroesophageal reflux (GERD) and related pathologies thereof (abstract). Hyaluronic acid and chondroitin sulfate are used as alkaline salts such as sodium (page 4, lines 15-20). The chondroitin has molecular weight of greater than 1KDa (1,000 Dalton) to less than 1,000 KDa (100000 Dalton) (page 5, lines 10-15) . The hyaluronic acid has a molecular weight not lower than 105 Dalton (100,000 Dalton or 100 KDa) . Claim 1 of Pizzoni et al. disclose hyaluronic acid or a pharmaceutically acceptable salt. The CAS number of hyaluronic acid is 9004-61-9 as evidenced by  ChemIDplus. The CAS number refers to hyaluronic acid. The compositions are in suitable oral unit dosages such as tablets, stick packs, granulates (page 5, lines 14-19). Carriers for disintegrable (i.e., dissolving) tablets for oral use (to be chewed) include lubricant agents, binders, sweeteners, flavoring agents and bioadhesives or disaggregating agents (page 6, lines 6-8). Pizzoni et al. disclose hyaluronic acid, advantageously in the form of sodium salt, has preferably an average molecular weight of not lower than 105 ( i.e., 100,000 or 100 kDa). (page 5, lines 10-11).  This amount overlaps with the claimed 200-kDa to 800 kDa as any amount higher than 100 kDa are suitable for use according to Pizzoni. Pizzoni et al. disclose hyaluronic acid having molecular weight between 100 and 3,000 kDa (page 8, lines 5-7). Absent any evidence of criticality, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With regards to the limitation “dissolves completely in mouth of the subject over a time period from 5 minutes to 20 minutes”, Pizzoni disclose disintegrable tablets and the structural features all required by claim 1 (i.e., solid composition of hyaluronic acid, chondroitin or salt thereof), thus properties relied upon would necessarily follow absent any evidence to the contrary. 
It is believed that Pizzoni et al. anticipates the claims and discloses solid oral tablets that disintegrate however, for the sake of completeness of prosecution, purely arguendo and with regard to this particular ground of rejection only, it will be presumed that the prior art differs from the instant claims insofar as it does not explicitly disclose solid oral suckable and/or melt-in-mouth and/or dissolving tablets. 
Popescu C. “Why Oral Disintegrating Tablet” (hereinafter Popescu) discloses Oral disintegrating tablets (ODTs) are patient-centric drug delivery systems (for example, for pediatrics, geriatrics, and psychiatric patients with dysphagia) designed to increase patient compliance. ODTs are preferred to classic dosage forms (swallowable / chewable / suckable tablets) due to ease of administration (portability, “on the go”) without water, pleasant taste and mouthfeel – more of “a treat” than a treatment. Reduced first-pass metabolism, faster onset of action, better absorption and, in turn, improved bioavailability are their very appealing benefits. Manufacturers’ attraction for these dosage forms resides in improved lifecycle management, market differentiation, innovation and brand creation. Moreover, in recent years, we can see their remarkable expansion from Rx to OTC, nutraceuticals (vitamins, minerals, etc.) and biologics. In response to the increased popularity of ODTs on the market, the excipients industry created ready-to-use platforms in order to ease the formulation process. 
Popescu does not disclose treating conditions such as GERD, however Phillips et al. (US 20110097401) discloses alleviating GI inflammation and symptoms related therein (claim 1 and para 0006). The composition can be a solid composition in the  form of a tablet, effervescent tablet, melting tablet, disintegrating tablet, orally disintegrating tablet, or liquid in  forms (para 0006 and 0010). The compositions can be used for treatment of conditions such as GERD (para 0018, 0020). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the composition for treating GERD of Pizzoni be in the form of a solid dosage form that are melt in mouth/suckable/ disintegrating tablets as disclosed in Popescu and Phillips. One would have been motivated to do so due to the ease of administration without water, pleasant mouthfeel, reduced first-pass metabolism, faster onset of action, better absorption and improved bioavailability. 

DOUBLE PATENTING
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of copending Application No. 16020479. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘479 application are drawn to alleviating symptoms caused by extraesophageal or gastroesophageal disorders via the administration of suckable or melt-in-mouth tablet comprising a mixture of hyaluronic acid, or a salt thereof, and a chondroitin or salt thereof. The differences being that the ‘479 recites optional ingredients and does not recite GERD however it would have been prima facie obvious to one of ordinary skill in the art to treat GERD as discussed supra. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-1, 25-33 of copending Application No. 16757996. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘966 application are drawn to a method of treatment comprising administering hyaluronic acid or salt thereof and chondroitin for treating reflux disorder.  The differences being that the ‘996 recites identifying a patient that has a reflux disorder as being nonresponsive or poorly responsive to alginate therapy or proton pump inhibitor, however the claims are not patentably distinct because both recite administering the same composition to treat conditions which are inclusive of GERD. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of copending Application No. 16020609. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘609 application are drawn to methods of treating conditions such as GERD.  The differences being that the ‘609 recites subjects belong to a sub-population of patients that are nonresponsive or poorly responsive to previous treatments carried out by administering alginates including sodium alginate or potassium alginate  or magnesium alginate orally. The instant application does not limit the patient population and is directed to treating people who have GERD which is inclusive of those not responsive to prior treatments carried out via methods to treat GERD such as administering alginates. As discussed supra, it would have been prima facie obvious to one of ordinary skill in the art to administer a composition comprising a hyaluronic acid and chondroitin for treatment of GERD. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections- 35 USC § 112  Written Description
7.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Costello, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
          Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to a method of treating a subject by administering in the solid form of a suckable and/or melt-in-mouth and/or mouth dissolving tablet comprising a hyaluronic acid or salt thereof, a chondroitin or a salt thereof, and optionally at least one food or pharmaceutical grade excipient or additive; wherein, the oral composition dissolves completely in the mouth of the subject over a time period from 5 minutes to 20 minutes. 

(1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art is replete with regards to use of melt in mouth or mouth dissolving tablets for treating conditions such as GERD.  MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). 

(2) Partial structure:
The instant specification discloses  saliva contains, among other substances, electrolytes such as, for example, sodium ions, potassium ions and bicarbonate ions, mucus composed of glycosaminoglycan and glycoproteins, and enzymes. It is important that the hyaluronic acid and chondroitin present in the composition of the present invention, for example in the form of a tablet, can both dissolve slowly with saliva when the composition of the present invention, in the form, for example, of a tablet, is in the mouth and remains there until it is completely gone. The tablet of the present invention must be chewed or sucked or dissolved in the mouth. In this manner, a substance with a gelatinous consistency (a sort of viscous gel) and a certain viscous and adhesive property will form which, once swallowed, will be capable of progressively and evenly and continuously lining the oral cavity, laryngopharynx and esophagus until gradually reaching the stomach. For this reason, it is preferable that the composition of the present invention, for example in the form of a tablet or lozenge, is not swallowed as such, or broken up into smaller pieces or swallowed in pieces. For example, it is preferable that the composition of the present invention in the form of a tablet or lozenge remains in the mouth so as to be slowly dissolved in a time comprised from 1 minute to 60 minutes, preferably from 3 minutes to 40 minutes, more preferably from 5 minutes to 20 minutes (see bottom of page 7).

However, the specification does not indicate a structure, function relationship as to what needs to be in the composition in what amounts to arrive at the limitation that the product slowly dissolves over a time comprised from 5 minute to 20 minutes.  Neither the specification nor the art indicate a relationship between the structure and the recited property. 
There is no guidance as to what needs to be included in the composition, which and amounts, and what else is critical to include in the composition in order to obtain the specific properties (dissolved in 5 min to 20 min). For these reasons, the pending claims lack a written description.


(3) Physical and/or chemical properties and (4) Functional characteristics:
The physical and/or chemical properties of the composition which provide for the dissolving completely in the mouth of the subject over a time period from about 5 minutes to 20 minutes are not determinable because no specific components to the composition are disclosed beyond the recitation of a solid composition containing hyaluronic acid or salt thereof and a chondroitin or salt thereof.  
The physical and/or chemical properties of the composition which provide for all properties claimed are not determinable because no specific components to the composition are disclosed.  

(5) Method of making the claimed invention:
Although the claims may recite some structural characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification. The instant claims imply any solid form oral composition containing hyaluronic acid or salt thereof and a chondroitin or salt thereof and optionally a pharmaceutical grade excipient or additive in any amounts are used. There is no structure (what is critical to the composition) correlation to the function (such that it completely dissolves in the mouth of a subject over a time period of 5 min to about 20 min) disclosed in the specification..  
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

RESPONSE TO ARGUMENTS 
8.	Applicants arguments have been fully considered and are not persuasive for the reasons below. 
	Applicant argues that Pizzoni et al. does not disclose an oral composition that dissolves completely in the mouth of the subject from about 5 min to about 20 minutes. Applicants point to the last paragraph of page 6 into the first paragraph of page 7 for the importance of completely dissolving in the mouth. 


    PNG
    media_image1.png
    458
    631
    media_image1.png
    Greyscale

It is noted that this paragraph along with claim 16 is silent to any recitation about the structure to achieve the dissolution property but rather recites that the solid composition contains hyaluronic acid and chondroitin present. Pizzoni disclose disintegrable tablets and the structural features all required by claim 1 (e.g., solid composition of hyaluronic acid, chondroitin or salt thereof), thus properties relied upon would necessarily follow absent any evidence to the contrary. With regards to the argument that the examples disclose a liquid, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Applicants argue that the solid composition dissolves completely in the mouth and provides protection and repair of the mucosa is a unique composition as claimed. 
This argument is not found persuasive because as discussed supra, the same structural features are taught by Pizzoni which disclose dissolvable tablets containing hyaluronic acid and chondroitin sulfate. 

CONCLUSION
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CORRESPONDENCE
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615